Title: From John Adams to Robert R. Livingston, 12 September 1782
From: Adams, John
To: Livingston, Robert R.



The Hague September 12. 1782
Sir

Your Letters express a Desire that I Should endeavour to form an Acquaintance with the Representatives of Crowned Heads, and you Seem to be of opinion that much may be learned from their Conversation. It is very true that Hints may be dropped, Sometimes which deserve to be attended to, and I Shall not fail to avail myself of every oppertunity of learning any Thing from them, that may occur.
But one might recollect, upon this occasion with great Propriety, a Saying of the Chanceller D’oxensteirn. He told his Son, that he intended to Send him as Ambassador, to a Congress for a Pacification. Sir, Says his Son I have never made the Studies necessary to qualify me—never fear Says the Father I will give you all the Instructions which will be necessary.
